Fourth Court of Appeals
                                San Antonio, Texas
                                     October 20, 2014

                                   No. 04-13-00606-CV

                                  KING RANCH, INC.,
                                      Appellant

                                             v.

        Roel GARZA, Cynthia Garza, JS Trophy Ranch, LLC and Los Cuentos, LLC,
                                      Appellees

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 12-12-51717-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
    Appellees' motion for extension of time to file motion for rehearing is hereby
GRANTED. Time is extended to November 22, 2014.



                                                  ___________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court